DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/04/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/04/2022 .The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Remarks
3.	This office action is in response to applicant's Arguments/Remarks filed 10/04/2022. Claims 21, 24-26, 28-41 and new claims 42-44 are pending and Claims 1-20, 22, 23 and 27 are canceled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claim(s) 42-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Douma, Peter et al (WO 01/35558 A1) (hereinafter referenced as Douma).
Regarding claim 42, Douma discloses a device (figure 2A, a computer 112) comprising: a processor configured to: receive a feedback signal corresponding to an output signal of a media player ( figure 2A, a processor 122; page 9, lines 12-16 and page 10, lines 7-25,  the processor 122 of computer 112  is configured to receive a feedback signal(i.e., a tone type control signal)  corresponding to an output signal (i.e., i.e., selected radio station) of a media player( (i.e.,  a radio 114) ), wherein the output signal is associated with first media content  (page 9, lines 1-6, the a station switch 145 of the radio 114 enables the user to change a radio station; page 9, lines 25-30, the tone type control signal changes based on  selected radio station (i.e., radio stations 1 or 2 )); determine a signature signal based on the feedback signal (page 9, lines 12-16 and page 10, lines 7-25,  a processor 122 the computer 112 determines a signature signal (i.e., a selected radio station signal) from internet radio stations based on a feedback signal (a tone type control signal) from  a radio 114); determine second media content based on the signature signal (figure 2A, page 9, lines12-16 and page 10, lines 7-25,  a processor 122 the computer 112 determines an internet radio station from internet radio stations based on a feedback signal (a tone type control signal) from  a radio 114); and receive the second media content associated with the signature signal at the device or cause the media player to receive the second media content associated with the signature signal (page 9, lines 1-6, page 9, from line 25 to page 10 line 2, the computer 112 receives  the selected radio stations 1 or 2 from the radio 114).  Although Douma does not explicitly disclose wherein the signature signal defines a mapping between the first media content and a transmission channel out of a plurality of transmission channels, Douma discloses “…the radio signals of the selected radio station may be supplied at a predetermined frequency (page 11, lines 4-10)”. Douma also discloses  “the station up/down switch 145 enables user to change a radio station when the radio 114 is operating in the internet mode…from radio station 1 to the adjustment radio station 2…. from radio station 2 to the adjustment radio station 1”(page 9, lines 17-26), Since Douma teaches the radio signals of the selected radio station may be supplied at a predetermined frequency, it would have been obvious to one of ordinary skill in the art that selected radio stations signal (i.e., the signature signal) defines a mapping between the first media content (selected radio station content) and a transmission channel (the selected radio station channel/frequency) out of a plurality of transmission channels to ensure  proper radio performance. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize radio stations signal of  Douma to map between the media content and a transmission channel in order to ensure  proper radio performance. 

Regarding clam 43, and as applied to the claim 42 above,  Douma further discloses wherein the processor is configured to: send the signature signal to the media player to cause the media player to receive the second content associated with the signature signal ((from page 7, line 29 to page 8, line 20, the  processor 122  of item 112  send the signature signal (i.e., the internet radio station signal) to the media player (i.e., the radio 114)).  

Regarding clam 44, and as applied to the claim 42 above,  Douma further discloses wherein the output signal comprises a video signal or an audio signal (page 10, lines 3-6,an audio signal (i.e., a tone type control signal)).


Allowable Subject Matter
5.	Claims 21, 24-26 and 28-41 are allowed.
Regarding claims 21 and 33,  Douma discloses a system, comprising: one or more circuits configurable for handling a plurality of media feeds (figure 2A and 2B an audio system 100), wherein the one or more circuits are configured to: select, based on a feedback signal corresponding to an output signal of a media player (figure 2A, page 9, lines12-16 and page 10, lines 7-25,  the computer 112 and the interface device 116 are configured to select an output signal (i.e., an internet radio station signal) of a media player (i.e.,  a radio 114) based on a feedback signal (a tone type control signal) from a radio 114), a media feed from the plurality of media feeds (figure 2A, a media feed (i.e., a computer 112); page 7, lines 28-30); and configure a transmit signal for transmittal to the media player (from page 7, line 29 to page 8, line 20, the  processor 122  of item 112  and the interface device 116 configure a transmit signal (i.e., the internet radio signal)  for transmittal to the media player (i.e., the radio 114)), wherein the transmit signal comprises a plurality of channels (page 9, lines 17-30, the internet radio stations 1 and 2), and wherein configuring the transmit signal comprises: identifying based on the feedback signal a signature(page 9, from line 21 to page 10 line 2 and page 10 lines 19-25), Douma does not disclose from a plurality of unique signatures, that is associated with the selected media feed; selecting based on the identified signature, one channel from the plurality of channels; conveying the selected media feed over the selected one channel; and conveying a different one of the plurality of unique signatures over a remaining one or each of remaining ones of the plurality of channels. Thus,  claims 21  and 33 are allowed. 
	Claims 24-26 and 28-32 are also allowed on the same basis as they depend on claim 21
Claims 34-41 are also allowed on the same basis as they depend on claim 33

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATUMA G SHERIF whose telephone number is (571)270-7189. The examiner can normally be reached 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAN YUWEN can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FATUMA G SHERIF/Examiner, Art Unit 2649    
                                                                                                                                                                                                    /YUWEN PAN/
Supervisory Patent Examiner, Art Unit 2649